Case 0:19-cr-60039-RS Document 3 Entered on FLSD Docket 02/08/2019 Page 1 of 6



                          U N IT E D      S T A T E S D IS T R lC T                  CO U R T
                                       D lS T R IC 'l' O F N E W .
                                                                 1E R S E Y
                                         O FF IC E O F 1'11 E C L E R K                     CAM DEN OFFICE
                                       M.L.KING JR.FEDERAL BLDG,& U.S.COURTI'IOUSE          ONEJOHN F.GERRY PLAZA
                                              50WALNUT STREETSP.O.BOX 419                   FOUR7'H & COOPER STREETS
                                                  NEW ARK.NJ 07101-0419                     CAMDEN.NJ08101
                                                     (973)645-3730
                                                                                     TRENTON OFFICE
                                                                                          402 EAST STATE STREET
                                                                                 Room 2020
                                                                                 TRENTON.NJ()8608
                                                                                                 -

      q'illiatnT,Walsll
                                                                                                     -   /'
                                                                                                         ,
            Clerk
                                                                                             .
                                                                                                     y l x.               -
                                                                                                 j;- Q
                                                                                                 .
                                                                                                                   '
                                                                                                                   - --
                                                                                            REPLY T0'
                                                                                                    .         Camden

                                                                     February 8,2019

  United StatesCourthouse
  299 Brow ard Boulevard
  Room 108
  FortLauderdale,FL 33301
        Re : U .S .A . -v- Benedict Ciaccio , Jr .
        Our Doeket No. l9-mj-1005 (AMn)
        Your Docket No. 0:19cr60039(WPD)

  Dear Clerk:

       Please be advised that an initial appearance was held in
  the above-captioned case pursuant to Rule 5 of the Federal Rules
  of Criminal Procedure . You can obtain the original record by
  accessing CM/ECF through PACER . Kindly acknowledge receipt on
  the duplicate of this letter, which is provided for your
  convenience .

                                                Sincerely?

                                                W ILL IA M         WAL SH ,


                                                By:           s/suaan Bush
                                                                  Deputy Clerk

   RECEIPT ACKNO              FDGED BY :
   DATE :                 A   -




                                                                                      DHJ-Crzm-004(Rev, 09/06)
Case 0:19-cr-60039-RS Document 3 Entered on FLSD Docket 02/08/2019 Page 2 of 6




                             UN ITED STATES DISTRICT COURT

                            FO R THE DISTRICT OF N EW JERSEY



  UN ITED STA TES OF A M ERICA
                                                     ORDER
       VS.

  BENEDICT CIACCIO.JR .                              MAG.NO.19mj1005(AMD)

   Defendant



         The tinancialinability ofthedefendantto retain counselhaving been established by the

   Court,and the detkndantnothaving w aived the appointm entofcounsel,

         Itis on this7thday ofFebruary 2019,
   ORDERED thatlkichard Coughlin,FederalPublicDefender(Lisa Evans-Lewis,AFPD)for
   the DistrictofN ew Jersey is hereby appointed to representsaid defendantin thism atteruntil

   furtherorderoftheCourt.




                                               ANN     RJE D ON l0
                                               UN ITED STATES M A GISTRATE JUD GE


   cc: FederalPublic D efender
 Case 0:19-cr-60039-RS Document 3 Entered on FLSD Docket 02/08/2019 Page 3 of 6


AO 466A (Rev.12/17)WaiverofRule5& 5.1Hearings(ComplaintorIndictment)

                                 U N ITED STATES D ISTM CT C O                               T
                                                              forthe
                                                      DistrictofNew Jersey

               United StatesofAmerica                            )
                          M.                                     )     CaseNo. 19-
                                                                 )
                 BENEDICT CIACCIO JR.                            )     CbargingDistrict'sCaseNo. 19-cr-60039(WPD)
                         -                                       )
                        Depndant                                 )
                                          W AW ER OF RULE 5 & 5.1HEARINGS
                                                   (CnmplaintorIndictment)
         ItmderstandthatIhavebeen charged in anotherdistrict,the(nameo/o/àercottvo
                                         SouthernDlstrlctofFlorida                                                  .

         IhavebeenZformedofthechargesandofmyrkhtsto:
                   retaincotmselorrequestthe assignmentofcolmseliflnm unabletoretain counsel;
         (2)       a!lidentityheatingtodeterminewhether1am thepersonnamedinthecharges;
                   production oftllewarrant,a certified copy ofthewarrant,orareliableelectroniccopyofeither'
                                                                                                           ,
                   apreliminary hearing to determinewhetherthereisprobablecausetobelievethatan offcnsehasbeen
                   ccmmitted,to beheldwithl 14 daysofmyfrstappearance ifInm in custody and21daysotherwise,
                   unlessIhavebeen indictedbeforehand.
         (5)       ahearingonanymotionbythegovernmentfordetention;
                   requestakansferoftkeproceedingsto thisdistricttmderFed.R.Crim .P.20,to plead/.
                                                                                                1111.

          Iagreetowaivemyrightts)to:
          (
          F ''     an identity lwalingandproduction ofthewarrant.
          O        apreliminary hearing.
          (
          7        adetention hearing.
          O        anidentityhearing,productionofthejudgmcnt,warrant,andwarrantapplication,andanypreliluinary
               ordetention hearing towhich 1may beentitled in thisdisd ct.1requestthatmy
               O preliminary hearing and/or O detention hem'ngbeheld intheprosecuting district,atatimesetby
               thatcourt.
       Iconsentto theissuanceofan orderrequiringmyappearancein theprosecuting districtwherethechargesare
 pendingagainstme.

 Date:         02/07/2019                                               .          endantz              .
                                                                                                        2               .
                                                                                                                        -
                                                                                         .!
                                                                                          .si    ttre


                                                                            s'
                                                                             f
                                                                             gncll/reofdefendant'
                                                                                                .
                                                                                                vattorney
                                                                            Lisa Lewis,Esquire,AFPD
                                                                         Printednameofdefendant'
                                                                                               Jattorney
Case 0:19-cr-60039-RS Document 3 Entered on FLSD Docket 02/08/2019 Page 4 of 6



,$O 94 (Rev.06/
              09)CommltmenttoAnothcrDistrict


                                 U NITED STATES D ISTRICT C OURT
                                                       g
                                                       brthe
                                                DistrictofNew Jersey

               UnitedStatesofAmerica
                            V.
              BENEDICT CI
                        ACCIO,JR.                              CaseNo, 19mj1005(AMO)
                                                                 ChargingD istrict's
                                                                 CaseNo. 0:19cr60039(W PD)

                                        COM M ITM ENT TO ANOTHER DISTRICT
         Thedefendanthasbeen orderedtoappearinthe      Southern       Districtof Florida                       ,
(ifapplicable) FortLauderdale          division.Thedefendantmay needan interpretertbrthisIanguage:


         Thedefendant; I
                       D wi retain anattorney.
                         lsrequestingcotlrt-appointedcounsel.

         Thedet-
               endantrem ainsincustody aftertheinitialappearance.
         IT IS ORDERED:TheUnited Statesmarshalmusttransportthedefendant togetherwithacopyoftbisorder.
 to thechargingdistrictand deliverthedefendanttotheUnited Statesmarshalforthatdistrict,orto anotherofscer
 authorized to receivethedefendant,Themarsllalorofficerin the charging districtshould immediately notify the United
 Statesattorney andtheclerk ofcourtforthatdistrictofthedefendant'sanivalsothatfurtherproceedingsmaybe
 promptlyscheduled.Theclerk ofthisdistrictmustpromptly transmitthepapersand any bailtothechargingdistrict.



 Date:                 /#                                                       ft/ge'
                                                                                     ssignature

                                                                       #ONO NN MARIEDONIO,USMJ
                                                                            Iarl
                                                                               -
                                                                               l
                                                                               'lted /?tkr??eandtl
                                                                                                 '
                                                                                                 tle
Case 0:19-cr-60039-RS Document 3 Entered on FLSD Docket 02/08/2019 Page 5 of 6




                   U N IT E D STA T E S D IST R ICT C O U R T
                         DISTRICT OF N EW JERSEY

                                 MAGISTRATE JUDG E ANN MARIE DO NIO

  CAMDEN
  CourtReporter: ECR                          February7,2019

  Title ofCase:
                                              Case No.19mj1005(AMD)
  UNITED STATES O F AM ERICA

  V.

   BENEDICT CIACCIO,JR.
                     DEFENDANT PRESENT
  Appearances:
  PatrickAskin,AUSA forGovernm ent
  Lisa Evans Lewis,AFPD fordefendant
  Gary Pettiford and Acheme Am ali,U.S.PretrialServices
  Nature ofProceedings: Ini   tialAppearance - Rule 5
  Defendantadvised ofrights,charges and penalties
  Hearing on application by defendantforappointm entofcounsel
  FinancialAffidavitexecuted and filed
  Ordered appiication granted
  Ordered Lisa Evans Lewis,AFPD appointed counselfordefendant
  O rderto be entered
  Defendantwaives form alreading ofthe indictment
  W aiverofRule 5 Hearings executed and filed
   Hearing onjointapplicationto setbail
   Robed Joseph Tom asello sworn
   O ralOpinion read into the record
   Ordered application forbaildenied
   Comm itm entto AnotherDistrictto be entered
   Ordered defendantrem anded to the custody ofthe U.S.M arshal.

                                                  s/susan Bush
                                                  Deputy Clerk

   TimeCommenced'.2:14 p.m. TimeAdjourned: 2:33 p.m.
   Time Commenced'
                 .3.
                   .50 p.m. TimeAdjourned:4:24 p.m
   Time Commenced'
                 .4:29 p.m, TimeAdjourned.
                                         .4:39 p,m.
   TotalTime in Coud: 1 hr.3 m ins.
Case 0:19-cr-60039-RS Document 3 Entered on FLSD Docket 02/08/2019 Page 6 of 6




                   U N ITE D STATE S D IST RICT CO U RT
                         DISTRICT O F N EW JERSEY

                                  MAG ISTRATE JUDGE ANN MARIE DONIO

  CAM DEN

  CourtReporter: ECR                         February 8,2019

  Title ofCase:
                                             Case No.19mj1005(AMD)
  UNITED STATES OF AM ERICA

  V,
   BENEDICT CIACCIO ,JR.
                     DEFENDANT PRESENT

  Appearances:
  Patrick Askin,AUSA forGovernm ent
  Richard Coughfin,FPD fordefendant

   Nature ofProceedings:
   Defendantadvised ofRule 20 Rights
   Comm itmentto AnotherDistrictto rem ain in effect
   Ordered defendantremanded to the custody ofthe U.S.Marshal.



                                                s/susan Bush
                                                Deputy Clerk




   Time Commenced'
                 ,10:22 a.m. TimeAdjourned'
                                          . 10.
                                              .27 a.m.
   TotalTime in Court: 5 m ins.
